Citation Nr: 1426872	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-27 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to March 24, 2009 and in excess of 70 percent thereafter.

2.  Entitlement to an increased disability rating for status post shrapnel injury to right arm, right shoulder, and neck area in excess of 10 percent.

3.  Entitlement to an initial compensable rating for bilateral hearing loss. 

4.  Entitlement to service connection for a skin disorder. 

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a lumbar spine disorder, to include as due to the service-connected PTSD disability. 

7.  Entitlement to an effective date prior to March 24, 2009, for the award of a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2009, November 2009, and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction resides with the Nashville RO.  In evaluating this case, the Board has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

On his October 2011 substantive appeal, the Veteran indicated that he wanted a hearing before the Board.  In a June 2012 written statement signed by his representative, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The issues of entitlement to (1) an increased rating for status post shrapnel injury to right arm, right shoulder, and neck area in excess of 10 percent; (2) an initial compensable rating for bilateral hearing loss; (3) service connection for a left shoulder disorder; (4) service connection for a lumbar spine disorder, to include as due to the service-connected PTSD disability; and (5) an effective date prior to March 24, 2009, for the award of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  For the entire increased rating period prior to March 24, 2009, the Veteran's PTSD has more nearly been approximated by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, due to such symptoms as: depression, anxiety, sleep impairment, avoidant behaviors, panic attacks, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective relationships.

2.  For the entire increased rating period on appeal, the Veteran's PTSD has not more nearly approximated total occupational and social impairment.

3.  The Veteran does not have a currently diagnosed skin disorder.  


CONCLUSIONS OF LAW

1.  For the increased rating period prior to March 24, 2009, the criteria for an increased 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  For the increased rating period beginning March 24, 2009, the criteria for disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for service connection for a skin disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating claim for PTSD decided herein.  The RO sent the Veteran a letter in August 2008 that informed him of the requirements needed to establish his claim for an increased rating.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

In regard to the service connection claim for a skin disorder, in a timely letter dated April 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, Social Security Administration (SSA) disability records, and the Veteran's statements.

In addition, the Veteran has been afforded adequate examinations on the issue of an increased rating for the service-connected PTSD disability.  VA provided the Veteran with examinations in September 2008 and September 2009.  The Veteran also submitted a private medical opinion from Dr. J.S. in November 2010.  During these evaluations, it was noted that the examiners (VA and private) reviewed the claims file, interviewed the Veteran, discussed the Veteran's past medical, social, and psychiatric history, and conducted various psychological testing, to include mental status examinations.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of an increased disability rating for the service-connected PTSD disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for a skin disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.
Although the Veteran is competent to report specific symptoms associated with a skin disorder, the Board finds that the Veteran has not done so.  The Veteran has submitted no evidence, other than his own general statements, showing a current diagnosis for a skin disorder.  In this regard, the Veteran has only stated that he has onychomycosis (fungal infection of the nail).  See Veteran's February 2009 statement.  Further, the Veteran has not provided any evidence, and the record does not otherwise suggest, that an event, injury, or disease occurred in service relating to the Veteran's skin or nails.

Moreover, in April 2009, the RO notified the Veteran that VA would assist him in obtaining any evidence necessary to support his service connection claim.  The Veteran did not provide any additional evidence in response to the April 2009 notice letter in support of the claimed skin disorder.  For these reasons, the Board finds that no further development of the Veteran's claim for service connection for a skin disorder is required as there is no evidence, to include the Veteran's lay statements, indicating that the Veteran currently has any symptoms for such a disorder.  

The Board notes that the Veteran's claims for (1) an increased rating for status post shrapnel injury to right arm, right shoulder, and neck area disability in excess of 10 percent; (2) an initial compensable rating for bilateral hearing loss; (3) service connection for a left shoulder disorder; (4) service connection for a lumbar spine disorder, to include as due to the service-connected PTSD disability; and (5) an effective date prior to March 24, 2009, for the award of a TDIU are being remanded for additional development.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Disability Rating Criteria for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3.
 
As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In regard to the Veteran's increased rating claim for PTSD, the Board finds that symptoms have remained relatively consistent throughout the entire increased rating period.  As such, the Board finds that staged rating for the Veteran's PTSD disability are not warranted.  

The Veteran's PTSD disability ratings have been assigned under Diagnostic Code 9411.  A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181   (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV), and those that are "like or similar to" such symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms from effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 
16 Vet. App. 436.  The Federal Circuit stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 38 C.F.R. § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  
GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

Increased Rating for PTSD Analysis

The Veteran asserts that his PTSD is worse than the current evaluations contemplate.  The Board notes that the Veteran filed his claim for an increased rating on August 11, 2008.  In a January 2009 rating decision, the RO granted a 50 percent PTSD rating, effective August 11, 2008.  Thereafter, in a November 2009 rating decision, the RO continued the 50 percent PTSD disability rating.  On March 24, 2009, the Veteran filed a statement contending that his PTSD disability warranted a higher rating and in December 2009, the Veteran filed a notice of disagreement with the 50 percent rating assigned in the January 2009 rating decision.  Thereafter, the RO granted a 70 percent disability rating for PTSD in a November 2011 rating decision, effective March 24, 2009, the date of the Veteran's statement contending an increase in severity of his disability.  Accordingly, the Board will consider whether an increased disability rating for PTSD in excess of 50 percent is warranted prior to March 24, 2009 and whether an increased rating in excess of 70 percent is warranted thereafter.

Upon review of all the lay and medical evidence of record, both lay and medical, the Board finds that the criteria for a higher evaluation of 70 percent, but no higher, for PTSD have been more nearly approximated for the rating period prior to March 24, 2009.  The Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood.

The evidence of record prior to March 24, 2009 includes VA treatment records from the Miami VA Healthcare System from May 2003 to December 2008 which reveal that the Veteran received continuous treatment for PTSD.  In a September 2008 treatment note, the Veteran reported losing his temper more and being in a total state of depression.  In a March 16, 2009 VA treatment note, the Veteran reported being extremely upset after being unable to save a child from his neighbor's burning garage the week prior.  The child died, and since then, the Veteran had a resurgence of his PTSD.  Upon mental status examination, the Veteran's mood was stressed and depressed.  Affect was mood congruent.  Speech was fluent, with good articulation, normal tone, and good latency of response.  Thought process was organized and goal directed.  There was no evidence of delusions, grandiosity, obsessive thoughts, or phobias.  Insight and judgment were good.  The Veteran denied suicidal and homicidal ideation.  The VA physician assigned a GAF score of 50, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  

The Veteran was afforded a VA examination in September 2008 to assist in determining the current level of severity of his PTSD disability.  The Veteran reported to the examiner that he had panic attacks at least once a week and difficulty sleeping.  He stated that he had a poor rapport with his family and had only one good friend.  The Veteran reported that he was withdrawn and avoidant of crowds and noise.  Upon mental status examination, the examiner stated that the Veteran was casually dressed.  The examiner noted that the Veteran was anxious and dysphoric with attention disturbances.  Speech was spontaneous, clear, and coherent.  Orientation was intact.  The examiner reported a GAF score of 51, which reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Although the examiner opined that the Veteran was not totally occupationally and socially impaired due to your service-connected PTSD, he did find that the Veteran's PTSD symptoms resulted in deficiencies in the areas of judgment, thinking, family relations, work, and mood.  Specifically as to judgment, the VA examiner gave the example that the Veteran rejected medication and other forms of treatment for PTSD.  In regard to deficiencies in thinking, the examiner pointed to the Veteran's intrusive thoughts of combat.  Irritability with his family and poor concentration were noted as examples of how the Veteran's PTSD effect family relations and work.  In regard to deficiencies in mood, the VA examiner noted anxiety and irritability.

Based upon review of the evidence, the Board finds that prior to March 24, 2009, the Veteran experienced PTSD symptoms resulting in deficiencies in the areas of judgment, thinking, family relations, work, and mood.  Specifically, the Veteran experienced poor judgment, poor concentration, intrusive thoughts, irritability, anxiety and depression, and social isolation.  Moreover, the Veteran's GAF scores prior to March 24, 2009 were 50 and 51, which are indicative of moderate to severe PTSD symptoms or moderate to severe impairment in social, occupational or school functioning.

For these reasons, the Board finds that, for the period prior to March 24, 2009, the lay and medical evidence demonstrates that the Veteran's PTSD symptoms more nearly approximate a 70 percent PTSD disability rating.  As such, the Board finds that a 70 percent disability rating is warranted for the initial rating period prior to March 24, 2009.  See 38 C.F.R. § 4.3.

The Board further finds that, for entire increased rating period on appeal, a rating in excess of 70 percent is not warranted as the Veteran's PTSD has not more nearly approximated total occupational and social impairment.

The evidence includes a September 2009 VA examination.  The examiner noted that the claims file was reviewed.  The Veteran reported being married and having three children, but preferred to be alone.  He also stated that he did not socialize and watched television alone.  The Veteran stated that he had a history of suicidal attempts, although no specific dates or incidents were noted.  He also stated that he was irritable, depressed, and noted that he shut his family and friends out and preferred to be alone.  Panic attacks were reported to occur several times a week.  Hyperarousal, poor sleep, nightmares, intrusive thoughts, flashbacks, and poor verbal and physical impulse control were noted.  

A mental status examination showed that the Veteran was cooperative, clean and
casually dressed.  Psychomotor activity, speech, and thought process were unremarkable.  Mood was depressed and affect was constricted.  The Veteran had a short attention span.  The Veteran denied having delusions, hallucinations, obsessive or ritualistic behavior, homicidal thoughts, or suicidal thoughts.  The Veteran stated that he had difficulty sleeping and experienced panic attacks which occurred several times a week of moderate to severe intensity.  Although the examiner noted that the Veteran's PTSD had worsened due to the recent trauma of not being able to save a young boy from a fire, the examiner assigned a GAF score of 55, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner also opined that the Veteran's PTSD symptoms did not cause total occupational and social impairment.  

VA treatment records from March 2009 to October 2009 reflect continued treatment for PTSD and approximately eight GAF scores; six of which were notes as 55, one GAF score of 50, and one GAF score of 60.  The Board finds that the vast majority of these scores reflect moderate PTSD symptoms or moderate difficulty in social, occupational, or school functioning.  

The Veteran also submitted a private medical evaluation from Dr. J.S. dated November 2010.  Dr. J.S. noted that he reviewed the claims file and interviewed the Veteran.  The Veteran reported that he continued to have recurrent and intrusive recollections of events.  These disturbances caused clinically significant distress and impairment in social, occupational and other important areas of functioning.  The Veteran was noted to have difficulty following his thoughts and following
directions.  Dr. J.S. also noted that the Veteran had problems with communication, persistent auditory hallucinations.  According to Dr. J.S., the Veteran trembled uncontrollably in discussing Asia, or Asian people and his Vietnam experiences.
The Veteran reported always being irritable, unable to control his temper, depressed, and withdrawn.  Insight and judgment were poor.  Although the Veteran was noted to be well-oriented, Dr. J.S. noted some short-term and immediate memory issues and trouble remembering names.  Dr. J.S. assigned a GAF score of 30 to 35, indicative of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.

Upon review of all the evidence of record, both lay and medical, the Board finds that a rating in excess of 70 percent is not warranted for any rating period on appeal.  The Board has considered all the Veteran's psychiatric symptoms and impairment, and whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from disturbance of motivation and mood (depression and anxiety), panic attacks, sleep impairment, and neglect of personal hygiene, but these symptoms are specifically contemplated in the 30, 50, and 70 percent rating criteria.  The same is true with the Veteran's impaired impulse control (such as unprovoked irritability and anger), near-continuous panic and depression, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective relationships, which are all symptoms contemplated under the 70 percent PTSD disability rating.  

Moreover, although Dr. J.S.'s opinion stated that the Veteran's insight and judgment were poor, the evidence reflects that the Veteran attempted to save a boy from a burning home, which demonstrates that the Veteran does not have "gross" impairment in thought processes or judgment.  Further, although Dr. J.S. stated that the Veteran appeared "somewhat poorly groomed" during the November 2010 evaluating, there is no evidence in the claims file that the Veteran's PTSD symptoms manifest an "inability" to perform activities of daily living (including maintenance of minimal personal hygiene) as contemplated by a 100 percent total PTSD disability rating.  Dr. J.S. also reported that the Veteran had short-term and immediate memory issues and had trouble remembering names.  However, during the mental status examination, the Veteran was able to remember two out of three items after five minutes.  He was also able to recall the past four presidents.  The Veteran was able to tell Dr. J.S. the names of his siblings and the names and ages of his children.  The Board finds that these PTSD symptoms relating to memory do not arise to the level of impairment contemplated by a 100 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (a 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as memory loss for names of close relatives, or for the veteran's own occupation or name).  

The Veteran's PTSD symptoms have also not resulted in grossly inappropriate behavior and have not demonstrated a persistent danger of hurting himself or others as contemplated by a total disability rating under Diagnostic Code 9411.  In fact, the Veteran has displayed evidence of good judgment and care for others, as evidenced by his efforts to rescue a boy out of a fire in his neighbor's home.  Although the Veteran reported past suicidal attempts during the September 2009 VA examination, he specifically denied suicidal ideation in the September 2008 VA examination report and in a March 2009 VA treatment record.  The November 2010 private evaluation did not note whether the Veteran had suicidal ideations.  The Veteran has also been married to his wife for 25 years and reported that they have a "good" relationship with their three children.  See November 2010 private medical evaluation.  This evidence demonstrates that the Veteran is, at least in part, able to establish and maintain effective familiar relationships. 

Moreover, although Dr. J.S. assigned a GAF score of 30 to 35, the Board finds that the weight of the evidence of record demonstrates that majority of GAF scores ranged between 50 and 60, which contemplate moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See VA treatment records, September 2008 and September 2009 VA examination reports.  The Board finds that the GAF score of 30 to 35 rendered during the November 2010 psychiatric evaluation indicates symptoms of a greater severity than described during the course of examination, and is inconsistent with symptoms shown during the relevant period.  As noted above, the November 2010 examiner indicated that the Veteran had a relationship with his wife and children which is inconsistent with a findings of a major impairment in family relations.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996); 38 C.F.R. § 4.126(a) (2013).  The weight of the lay and medical evidence of record that shows that the Veteran was able to establish and maintain social relationships, including family relationships and did not have gross impairment of thought process or judgment ; therefore, the GAF score of 30 to 35 noted in November 2010 is afforded less weight than the other specific evidence, namely, reports of symptoms and clinical findings, demonstrating actual symptomatology and degree of actual social impairment for the relevant appeal period.

The Board has also reviewed SSA disability records which reveal that the Veteran was awarded SSA disability benefits in March 2009.  The SSA disability determination was based on a primary diagnosis relating to a shoulder disorder and a secondary diagnosis of an anxiety-related disorder (PTSD).  In a Mental Residual Functional Capacity Assessment, conducted by L.O., PhD, the Veteran's functional capacity was noted to be "generally intact."  Upon evaluation, the Veteran was noted to be, at worst, "moderately limited" in areas of understanding and memory, concentration and persistence, social interaction, and adaptation.  The doctor noted that the Veteran was capable of simple, non-production tasks.  It was further reported that the Veteran had limited ability to deal with extensive interpersonal demands and with stress, but was found able to relate on a basic level in a fairly low-demand setting.  The Board finds that this evidence further weighs against a finding that the Veteran's PTSD more nearly approximates total occupational and social impairment.

For these reasons, the Board finds that the weight of the lay and medical evidence of record, including the probative GAF scores in the record, do not demonstrate total occupational and social impairment as they reflect moderate to severe symptoms or moderate to serious impairment in social, occupational or school functioning.  Accordingly, the Board finds that rating for PTSD in excess of 70 percent is not warranted for the entire increased rating period on appeal.



Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's PTSD disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.   The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms depression and anxiety, nightmares, sleep impairment, avoidant behaviors, panic attacks, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the probative GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of onychomycosis, is not "chronic disease[s]" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Skin Disorder

The Veteran maintains that he has a skin disorder, to include onychomycosis, that is related to service.  See Veteran's February 2009 statement.  The Veteran has not described any specific symptoms regarding the claimed skin disorder and has not provided any evidence of treatment for such a disorder.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence of record does not demonstrate a current diagnosis for a skin disorder, to include onychomycosis.  Service treatment records are negative for any complaints, diagnosis, or treatment for a skin or nail disorder.  The October 1969 service separation examination report found that the Veteran's skin was "normal" upon clinical evaluation.  

Post-service VA treatment records reflect no diagnosis for a skin or nail disorder, to include onychomycosis.  VA treatment records dated March 2006, April 2006, October 2006, March 2007, April 2007, July 2007, August 2008, March 2009, and August 2009 reflect that the Veteran's skin was warm, dry, and with no lesions.  In a September 2008 VA treatment note, the Veteran denied having any rashes or itching associated with his skin.  In a February 2009 VA treatment record, the Veteran's skin was noted as anicteric, with no bruising or edema.  The Veteran specifically denied changes to his nails and denied dryness, erythema, petchia, pruritis, rashes, and lesions.  See February 2009 VA treatment record.  The remaining evidence of record does not address the Veteran's skin or nails.

The Board acknowledges that, as a lay person, the Veteran is competent to relate some symptoms that may be associated with onychomycosis, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of onychomycosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Onychomycosis is a medically complex disease process because of its multiple possible etiologies and manifests even observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).
  
The Board finds that the Veteran has submitted no evidence, other than his own general statements, showing a current diagnosis for onychomycosis or any other skin disorder.  As discussed in detail above, although the Veteran is competent to report specific symptoms associated with a skin disorder, the Board finds that the Veteran has not done so.  The Veteran has not stated, and the evidence does not otherwise suggest, that any event, injury, or disease occurred in service relating to the Veteran's skin or nails.

For these reasons, and upon review of the evidence of record, the Board finds that the Veteran does not have a current disability of a skin disorder, to include onychomycosis.   The Veteran has not reported any specific symptoms associated with his skin and there are no diagnoses relating to the Veteran's skin currently of record.  Accordingly, in the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. 141.  As such, the Board finds that service connection for a skin disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102


ORDER

For the increased rating period prior to March 24, 2009, a disability rating of 70 percent, but no higher, for PTSD is granted.

For the increased rating period beginning March 24, 2009, a disability in excess of 70 percent is denied.

Service connection for a skin disorder is denied.


REMAND

Rating for Bilateral Hearing Loss Disability

During the November 2010 PTSD evaluation, Dr. J.S. noted that the Veteran had hearing difficulties which seemed to be "worsening."  The most recent VA audiological examination was conducted in September 2009, approximately five years ago.  For these reasons, the Board finds that new examination is warranted.

Rating for Right Shoulder Disability

The Veteran was afforded a VA examination in September 2009 to assist in determining the current level of severity for the status post shrapnel injury to right arm, right shoulder, and neck area disability.  While the examiner determined that there was objective evidence of pain with active motion of the right shoulder, he did not indicate the degree at which pain began.  Moreover, it has been nearly five years since the Veteran was last examined.  Under these circumstances, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the disability under consideration, is needed.

Service Connection for a Left Shoulder Disorder

As noted above, the Veteran was afforded a VA examination in September 2009.  Upon review of x-ray findings, the examiner noted that the Veteran had a small metallic shrapnel at the posterior aspect of the upper rib cage and mild degenerative changes in the left acromioclavicular and glenohumeral joints.  However, when asked to render an opinion as to the etiology of the Veteran's left shoulder disorders, the examiner stated that she had not identified a clinical problem with the Veteran's left shoulder.  Because x-ray findings in the September 2009 VA examination report show mild degenerative changes in the left acromioclavicular and glenohumeral joints, the Board finds that a medical opinion should be obtained to address whether these degenerative changes were incurred or are otherwise related to service.  

Service Connection for a Lumbar Spine Disorder

Service treatment records reflect that the Veteran fell off a mule during service and complained of pain in the lumbar area in June 1968.  Post-service treatment records reflect complaints of lumbar back pain many years after service separation.  See March 2009 and May 2009 VA treatment records.

The Veteran was afforded a VA examination in September 2009 to assist in determining whether any currently diagnosed lumbar spine disorder was related to service.  The VA examiner noted that the Veteran complained of "intermittent" pain in the lumbar spine since service, not progressive in nature.  The examiner further noted that the Veteran experienced flare-ups as a result of strenuous activity and sleeping in awkward positions.  Upon review of x-ray findings, the September 2009 VA examiner diagnosed the Veteran with hemisacralization (i.e., fusion of the last lumbar vertebra to the first segment of the sacrum on only one side) with degenerative joint disease and degenerative disc disease.  The examiner then opined that it was less likely than not that any lumbar spine disorders was related to service.  The examiner explained that the Veteran was evaluated for low back pain on one occasion in service.  According to the examiner, the vast majority of acute incidents of low back pain resolve without any long-term sequelae.  Based on review of service treatment records, the examiner opined that there was no reason to suggest that the Veteran suffered any major back injury and the lack of follow-ups supported this finding.  

In a statement dated October 2012, the Veteran's representative suggested that the Veteran's lumbar spine disorder may be caused or aggravated by his sleep impairment symptoms associated with his service-connected PTSD disability.  VA treatment records and PTSD medical examination reports confirm that the Veteran has various sleep impairments.  See September 2008 VA examination report, May 2009 VA treatment record, September 2009 VA examination report, and November 2010 private examination by Dr. J.S.  Although the September 2009 VA examiner provided an opinion as to why the Veteran's lumbar spine disorders were not directly related to service, an opinion as to secondary service connection was not rendered.  Accordingly, the Board finds that a supplemental medical opinion is warranted in order to address whether any currently diagnosed lumbar spine disorder is caused or aggravated by the service-connected PTSD disability, which includes symptoms of sleep impartment.   



Earlier Effective Date for a TDIU

In a November 2011 rating decision, the RO granted a TDIU, effective March 24, 2009.  In an October 2012 statement, the Veteran's representative disagreed with the effective date awarded in the November 2011 rating decision.  To date, the Veteran has not been issued a Statement of the Case (SOC) for this issue.  Under the circumstances the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In issuing the SOC, the RO must consider that the Veteran, pursuant to this decision, has now been awarded a 70 percent disability rating for PTSD for the increased rating period prior to March 24, 2009.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA audiological examination in order to assess the current severity of the bilateral hearing loss disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The Veteran's claims folder, including the electronic file, should be made available to the examiner in connection with the examination.
2.  Schedule the Veteran for a VA shoulder examination in order to determine the current severity of service-connected status post shrapnel injury to right arm, right shoulder, and neck area disability.  The VA examination should also provide an opinion as to the etiology of the Veteran's currently diagnosed degenerative changes of the left acromioclavicular and glenohumeral joints.  The Veteran's claims folder, including the electronic file, should be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should provide the following:

(A)  Clearly identify all manifestations of the Veteran's right shoulder disability.  Orthopedic findings must include ranges of motion of the right shoulder in degrees and state whether there is any form of ankylosis.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

(B)  The examiner is also asked to address the impact of the Veteran's right shoulder disability on his ability to work.  

(C)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left shoulder disorder, to include degenerative changes of the left acromioclavicular and glenohumeral joints was incurred in or is otherwise related to service.

A complete rationale for any conclusions reached must be provided.  

3.  The RO should refer the case to the VA examiner who conducted the September 2009 VA examination (or a suitable substitute) for a supplemental medical opinion regarding whether the Veteran's current lumbar spine disorder is caused or aggravated by the service-connected PTSD disability.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded.  The relevant documents in the claims folder should be made available for review in connection with this request.

The examiner should offer the following opinion:

Is it as likely as not (50 percent or greater probability) that the currently diagnosed lumbar spine disorder(s) is caused or aggravated by (permanently worsened in severity beyond a normal progression due to) by the service-connected PTSD disability, to include documented symptoms of sleep impairment.  

A complete rationale for any conclusions reached must be provided.  

4.  Issue a SOC to the Veteran and his representative concerning the claim for an earlier effective date for the award of a TDIU.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.  Then, only if an appeal is timely perfected, should this issue be returned to the Board for appellate consideration, if otherwise in order.

5.  When the development requested has been completed, the issues should be readjudicated on the basis of the additional evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


